Per Curiam,
This is an appeal by plaintiff from the court’s refusal of judgment for want of a sufficient affidavit of defense. The difficult question in the case arises upon the construction of the contract sued on, and particularly clause (d), which is quoted in the opinion of Judge Way, of the county court. The question is whether the plaintiff was entitled to a minimum salary of $1,500 after the expiration of the fourth year. We refrain from discussing the questions because the six judges who heard the case are equally divided in opinion upon it, therefore the case must go to a jury trial, where all the facts which legitimately can aid in the construction may be fully developed. See Griffith v. Sitgreaves, 81* Pa. 378; Kidder Elevator Co. v. Muckle, 198 Pa. 388; Palen v. International Lumber, etc., Co., 56 Pa. Superior Ct. 334.
The appeal is dismissed at the cost of the appellant, but without prejudice, etc.